Citation Nr: 1441082	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to January 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO in February 2009.

The Veteran was afforded a videoconference hearing with the undersigned Acting Veterans Law Judge in March 2010.  A transcript of the hearing is of record.

The Board remanded the claim for further development in September 2012.  

Over the course of the appeal, the Veteran was awarded service connection and increased ratings for his disabilities.  A February 2013 rating decision shows that the Veteran has a combined evaluation for compensation of 100 percent, effective February 18, 2010.  

A review of the Veteran's VBMS file reveals VA treatment records dated November 2009 to February 2013.  A review of the Veteran's Virtual VA claims file reveals the February 2013 rating decision and a July 2014 Appellate Brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Again, the Veteran is in receipt of a combined rating of 100 percent, effective February 18, 2010.  The Veteran is service connected for posttraumatic stress disorder (PTSD), currently rated at 70 percent; bilateral peripheral vascular disease of the lower extremities, currently rated at 60 percent for both extremities; atherosclerotic cardiovascular disease, currently rated at 60 percent; diabetes, currently rated at 20 percent; tinnitus, currently rated at 10 percent; bilateral peripheral neuropathy of the lower extremities, currently rated at 10 percent for both extremities ; bilateral cataracts, currently rated as noncompensable; bilateral hearing loss, currently rated as noncompensable; hypertension, currently rated as noncompensable; and erectile dysfunction, currently rated as noncompensable.   

The Board notes that in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  The Board also notes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

Here, pursuant to the September 2012 remand, the Veteran was afforded VA examinations in October 2012 and November 2012 to determine rather the Veteran's service-connected disabilities render him unemployable.  Examinations and opinions were provided for the Veteran's eye disability, diabetes, hearing loss, tinnitus, and PTSD.  The Board notes that a VA general examination was provided but the opinion only referenced the Veteran's diabetes.  A nerve examination was also conducted but the examiner mistakenly only referenced sciatica problems, which are not service connected, and failed to address the Veteran's peripheral neuropathy.  As such, the Board finds that all of the Veteran's service-connected disabilities were not considered as instructed by the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that a remand is necessary to determine whether a TDIU rating is warranted based on one disability or the combined disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the opportunity to identify any new medical evidence, from VA or otherwise, pertaining to any treatment for his service-connected disabilities.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

Schedule the Veteran for appropriate examinations by appropriate examiners to determine whether his service-connected bilateral peripheral vascular disease of the lower extremities; atherosclerotic cardiovascular disease; or hypertension render him unemployable.  The Veteran's claims folder should be made available to the examiner.  Any necessary testing should be performed.  

The examiner is requested to discuss the occupational limitations caused by each disability in terms of physical and mental limitations, to include the effects of medications used to treat service-connected disability.

3.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities.  The claims folder should be reviewed including records from the Social Security Administration, and that review should be indicated in the examination report.

The examiner should opine as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.  If unemployability due to service-connected disability is found, the examiner should identify the approximate date of onset of unemployability.

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should provide a rationale for any opinions provided.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

